Appellant was convicted in the county court of Ottawa county for the offense of selling whisky, and his punishment was assessed at a fine of fifty dollars and thirty day's confinement in the county jail. There is a square conflict in the evidence. If the testimony for the state is true the verdict is proper. If the testimony for the defense is true appellant should have been acquitted. But this was a question for the jury to determine, and as they have accepted the testimony for the state and found appellant guilty, we have no right to look behind their verdict. The judgment of the lower court is therefore affirmed. The mandate in this case will be stayed until the 1st day of October, 1913.
ARMSTRONG, P.J., and DOYLE, J. concur.